Citation Nr: 0639477	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for depression.  

3.  Whether the veteran has submitted new and material 
evidence to reopen the finally decided claim of entitlement 
to service connection for chronic low back pain with 
radiculopathy (previously claimed as herniated discs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In April 2000, the veteran initially filed a claim of 
entitlement to service connection for herniated discs due to 
heaving lifting during his period of service.  The RO denied 
the claim in December 2000.  The veteran was notified of the 
RO's decision in December 2000; however, he did not file a 
timely Notice of Disagreement with the decision.  Thus, the 
RO's December 2000 decision denying the claim of entitlement 
to service connection for herniated discs is final.  

In July 2002, VA received the veteran's service connection 
claims, to include the claim to reopen the finally decided 
claim of entitlement to service connection for a low back 
disability.  

In November 2002, the RO denied the claim of entitlement to 
service connection for bipolar disorder and entitlement to 
service connection for depression.  The RO also determined 
that the veteran did not submit new and material evidence to 
reopen the finally decided claim of entitlement to service 
connection for a low back disability.  

The claims of service connection for a bipolar disorder and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In December 2000, the RO denied the claim of entitlement 
to service connection for a low back disability (claimed as 
herniated discs); the veteran was notified of the denial; and 
he did not file a timely Notice of Disagreement or perfect an 
appeal before the Board.  

2.  The RO's December 2000 rating decision denying service 
connection for a low back disability is final.  

3.  The evidence submitted subsequent to the RO's December 
2000 final decision is new to the extent that the evidence 
was not associated with the claims file at the time the RO 
rendered the December 2000 decision; however, the evidence is 
not material to the veteran's claim of entitlement to service 
connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The RO's December 2000 decision denying the claim of 
entitlement to service connection for a low back disability 
(claimed as herniated discs) is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS



I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the instant appeal, the veteran has not received a notice 
letter which informs him of the requirements outlined in 
Dingess.  Although the veteran has not been provided notice 
of the type of evidence necessary to establish a disability 
rating or an effective date pertaining to the claim of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

As explained below, the Board has determined that service 
connection for bipolar disorder and depression is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned; therefore, while the veteran was not 
notified of the required evidence pertinent to these 
elements, there is no possibility of any prejudice to the 
veteran.  See Bernard.  

In December 2003, the veteran was provided with 
correspondence (notice letter) which informed him of the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board concludes that the discussions contained in the 
December 2003 notice letter complied with VA's duty to 
notify.  For example, the veteran was specifically notified 
of the evidence that is necessary to substantiate the claim; 
he was informed of the responsibilities imposed upon him and 
VA during the claims process; he was informed of the evidence 
that VA received, and had not received, in connection with 
the claim; and he was informed of where to send the 
information and how to contact VA if he had questions or 
needed assistance.  The veteran was also notified of the 
efforts that VA would make to assist him in obtaining 
evidence necessary to substantiate the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told, in 
essence, to submit all evidence he had in his possession that 
was relevant to his claim.  

The Board also observes that the veteran was specifically 
informed of the evidence necessary to reopen the finally 
decided claim of entitlement to service connection for a low 
back disability.  For example, he was informed of what type 
of information is considered "new" and "material."  He was 
informed that new and material evidence must raise a 
reasonable possibility that when considered with all of the 
evidence of record, the previous conclusion would change.  
The RO also informed him of what the evidence must 
demonstrate to establish entitlement to service-connected 
benefits.  Accordingly, VA has satisfied the duty to notify 
the veteran as it pertains to claims involving new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, VA medical treatment records, and a VA 
examination report have been obtained and associated with the 
claims file.  The veteran has not identified any other 
obtainable medical records or evidence pertinent to the 
claims.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements.  

II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for a 
Low Back Disability

The veteran initially filed a claim of entitlement to service 
connection for a low back disability (claimed as herniated 
discs) in April 2000.  By rating decision dated in December 
2000, the RO denied the claim of entitlement to service 
connection for herniated disc.  The RO essentially stated 
that there was no evidence which demonstrated that the 
veteran's back disability was related to his period of 
service.  The veteran was notified of this decision in 
December 2000.  

A review of the record shows that the veteran did not file a 
timely Notice of Disagreement, as such, the RO's December 
2000 decision is final.  The veteran must submit new and 
material evidence to reopen the finally decided claim.  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  A final decision 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Note that regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, which specifically apply to 
claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
veteran's claim to reopen was received subsequent to the 
effective date of the new regulations, the Board finds that 
such new regulations and provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The complete requirements that are necessary to 
establish entitlement to service connection are listed in 
detail above.  

At the time of the RO's December 2000 rating decision, the 
veteran's service medical records were associated with the 
claims file.  These records reveal that on service enlistment 
examination, dated in September 1988, the evaluation of the 
veteran's spine was normal.  The report of medical history 
reveals that the veteran denied experiencing recurrent back 
pain.  There are no treatment records which show that the 
veteran was treated for a back disability during his period 
of service.  The service separation examination, dated in 
April 1992, does not show that the veteran had a back 
disability.  The evaluation of the veteran's spine was 
normal.  The report of medical history shows that the veteran 
denied experiencing recurrent back pain.  

The VA medical treatment records, dated from April 1999 to 
November 1999, show that the veteran was assessed as having 
chronic low back pain with radiation down the leg.  A 
magnetic resonance imaging (MRI) scan of the lumbosacral 
spine showed herniated disc at L4/5-L5-S1 with mild cord 
compression ventrally at L4/L5, status-post transforaminal 
epidural steroid injection (ESI).  

The VA medical records, dated in February 2000 and June 2000, 
show that the veteran complained of chronic low back pain.  
The June 2000 VA Neurosurgery Clinic Note states that the 
veteran related that the low back pain had its onset in 1992 
at which time he periodically experienced low back pain which 
radiated into the lower extremity.  

The veteran underwent VA examination in April 2000.  The VA 
examination report shows that veteran related that he 
experienced lumbar strain while lifting during his period of 
service while in Saudi Arabia in 1990; he was treated with 
pain killers.  He also related that the pain was periodic 
until 1998 and at which time the pain was aggravated and he 
described consistent.  The veteran was diagnosed as having 
acute low back pain; lumbar strain service connected disc 
disorder at L4-5, L5-S1 with compression of the thecal sac 
and left S1 root compression displacement.  

The veteran underwent surgery for his post-service diagnosis 
of a herniated disc at L4-L5.  The June 2000 operative report 
shows that the veteran underwent a microdicectomy at L4-L5.  
Postoperatively, the veteran was diagnosed as having 
herniated right lumbar disc at L4-5.  The indications for the 
procedure shows that the veteran's medical history was 
significant for low back pain which radiated to the right 
leg.  The etiology of the veteran's low back pain was not 
provided; the operation report did not state that the 
veteran's low back disability was related to any incident of 
service.  

The additional VA medical treatment records, also dated in 
June 2000, reveal that the veteran received follow up 
treatment after his back surgery.  It is noted that the 
veteran did well post-operatively.  

The medical evidence prior to December 2000 did not include a 
media opinion which demonstrated that the veteran's chronic 
low back pain was related to lifting heavy objects during his 
period of service, or otherwise related to an incident of 
service.  (See the VA examination report, dated in April 
2000, and the VA medical treatment records, dated from April 
1999 to June 2000).  

By rating decision, dated in December 2000, the RO denied the 
claim of entitlement to service connection for herniated 
discs.  In the decision, the RO states that a review of the 
April 1992 service examination report shows that the 
veteran's spine was normal and that the records were negative 
for treatment for a back disability.  The RO also stated that 
while there was evidence which showed that the veteran had a 
back disability, there was no medical opinion or medical 
evidence to support the veteran's contention that the back 
disability was caused by lifting heavy objects during his 
period of service, or that the back disability was otherwise 
incurred in or aggravated by service.  

Subsequent to the RO's December 2000 decision, VA received 
the veteran's claim to reopen the finally decided claim of 
entitlement to service connection for a low back disability.  
The medical evidence received subsequent to the December 2000 
rating decision includes, and are limited to, the VA medical 
treatment records, dated from February 2002 to October 2002.  

The VA medical treatment records, dated from February 2002 to 
August 2002, show that the veteran was primarily treated for 
a dental condition and that he was evaluated for psychiatric 
functioning.  In February 2002, during a psychiatric 
evaluation, the veteran related that he sustained a back 
injury after he fell down a flight of stairs.  Additional 
records show that the veteran reported that he injured his 
back in service when he fell off a flight of stairs.  These 
records do not include an opinion which shows that the 
veteran is diagnosed as having a current diagnosis of a back 
disability which is related to the veteran's period of 
service.  

The additional medical treatment records, dated through 
October 2002, shows that the veteran continued to complain of 
chronic back pain and that the veteran's medical history is 
significant for disketomy.  There is no opinion of record 
which tends to link the current low back disability to the 
veteran's period of service.  

The Board concludes that the requirements necessary to 
establish new and material evidence to reopen the finally 
decided service connection claim have not been met.  The 
evidence submitted subsequent to the December 2000 final 
decision, with the exception of the duplicate copies of the 
VA medical treatment records, is new to the extent that the 
evidence was not associated with the claims file at the time 
the RO rendered the final decision.  This evidence, however, 
is not material to the veteran's claim, as the evidence does 
not demonstrate that the veteran is currently diagnosed as 
having a low back disability which is related to his period 
of service.  

In fact, the only new evidence that the veteran submitted is 
evidence that primarily shows treatment for a dental 
condition, rhinitis/sinusitis, and the veteran's psychiatric 
functioning, to include rehabilitation for drug and alcohol 
abuse.  Material evidence would be evidence showing that the 
veteran is currently diagnosed as having a low back 
disability that was incurred in or aggravated in service, 
i.e. related to the veteran's period of service.  In the 
absence of evidence which tends to show that the veteran's 
low back disability is related to his period of service, the 
Board finds that the evidence received subsequent to the RO's 
final decision is not both new and material to the claim of 
entitlement to service connection for a low back disability.  

The Board does not doubt the sincerity of the veteran's 
belief that he is, in fact, diagnosed as having a low back 
disability which is related to his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for a low back 
disability; therefore, the Board will not reopen the claim 
for review on the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for chronic 
low back pain with radiculopathy (previously claimed as 
herniated discs).  The claim is denied.


REMAND

The veteran's service medical records show that he was 
evaluated by the psychiatric department in April 1990.  At 
that time he reported having feelings of "why me" and 
finding himself withdrawing from friends on the ship.  He 
reported that he was snapping at people and that he was 
having a difficult time sleeping.  He reported having a poor 
appetite and feeling tension.  Objective findings revealed 
that his mood ranged from anger to dysphoria.  The impression 
was an adjustment disorder.

Postservice medical records show that the veteran has a 
current diagnosis of depression and a bipolar disorder.  The 
Board finds that the duty to assist requires that the veteran 
be scheduled for a VA psychiatric examination, to include an 
opinion as to whether his current psychiatric condition is 
related to service.  

The Board notes that the veteran gave a history of having a 
psychiatric admission in 1995.  These records have not been 
associated with the claims file.  The duty to assist requires 
that VA make attempts to obtain these records.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the veteran and ask him to 
provide detailed information regarding 
his psychiatric hospital admission in 
1995.  Send him the proper authorization 
form so that VA can attempt to obtain 
these records.

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of any 
psychiatric disability found.  The claims 
file should be provided to and reviewed 
by the examiner in connection with the 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
depression and bipolar disorder, 
including the likelihood that it was 
medically caused by any incident of 
service.  In this regard, the examiner 
should give an opinion as to whether the 
psychiatric treatment and complaints in 
service represented the initial onset of 
his current psychiatric disability.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


